Case 2:20-cv-05223-RGK-KS Document 31 Filed 08/18/20 Page 1 of 14 Page ID #:437



   1

   2

   3

   4

   5

   6

   7

   8                       UNITED STATES DISTRICT COURT
   9
            CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
  10

  11   JENNY M. LUNA, on behalf of herself     CASE NO.: 2:20-cv-05223-RGK-KS
  12
       and all others similarly situated,      Assigned to the Hon. R. Gary Klausner
                  Plaintiffs,                  [PROPOSED] STIPULATED
  13                                           PROTECTIVE ORDER
  14        v.
                                               Complaint Filed: March 24, 2019
  15   PRONTO CALIFORNIA GENERAL               (Los Angeles Superior Court, Case No.:
                                               20STCV11795)
  16
       AGENCY, LLC., a Delaware limited
       liability company; ARTHUR J.
  17   GALLAGHER SERVICE COMPANY,
       INC., a surrendered Delaware            Trial Date: None Set
  18
       corporation; ARTHUR J. GALLAGHER
  19   & CO., a surrendered Delaware
       corporation; ARTHUR J. GALLAGHER
  20   & CO. INSURANCE BROKERS OF
  21
       CALIFORNIA, INC., a California
       corporation; ARTHUR J. GALLAGHER
  22   RISK MANAGEMENT SERVICES,
       INC., a Illinois corporation; H & H
  23
       AGENCY, INC., a California
  24   corporation; DASHERS INSURANCE
       SERVICES, INC., a California
  25   corporation; and DOES 1 through 100,
  26
       inclusive,

  27              Defendants.
  28



                                STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05223-RGK-KS Document 31 Filed 08/18/20 Page 2 of 14 Page ID #:438



   1                 Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure and based
   2       on the parties’ Stipulation for Protective Order (“Stipulation”) filed on August
   3       14, 2020, the terms of the protective order to which the parties have agreed are
   4       adopted as a protective order of this Court (which generally shall govern the
   5       pretrial phase of this action) except to the extent, as set forth below, that those
   6       terms have been modified by the Court’s deletion of paragraph II.3(b) and
   7       amendment of paragraphs III.8(a), III.18, IV.24, and IV.25 of the Stipulation.
   8

   9        AGREED TERMS OF THE PROTECTIVE ORDER AS ADOPTED AND
  10                                  MODIFIED BY THE COURT1
  11

  12       I.        GOOD CAUSE STATEMENT
  13            1.        Discovery in this action is likely to involve production of confidential,
  14   proprietary, or private information for which special protection from public
  15   disclosure and from use for any purpose other than prosecuting this litigation may
  16   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
  17   enter the following protective order. The parties acknowledge that this Order does
  18   not confer blanket protections on all disclosures or responses to discovery and that
  19   the protection it affords from public disclosure and use extends only to the limited
  20   information or items that are entitled to confidential treatment under the applicable
  21   legal principles. The parties further acknowledge, as set forth in Section 18, below,
  22   that this Stipulated Protective Order does not entitle them to file confidential
  23   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
  24   followed and the standards that will be applied when a party seeks permission from
  25   the court to file material under seal.
  26

  27   1
              The Court’s additions to the agreed terms of the Protective Order are generally indicated in
       bold typeface, and the Court’s deletions are indicated by lines through the text being deleted.
  28

                                                       2
                                         STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05223-RGK-KS Document 31 Filed 08/18/20 Page 3 of 14 Page ID #:439



   1         2.       This wage and hour putative class action is likely to involve private
   2   and/or confidential information regarding Defendants’ current and/or former
   3   employees, including but not limited to information about employees’ pay, time
   4   punches, contact information and/or work performance histories, commercial,
   5   financial, technical and/or proprietary information for which special protection from
   6   public disclosure and from use for any purpose other than prosecution of this action
   7   is warranted. Such confidential and proprietary materials and information consist
   8   of, among other things, personnel records, confidential business or financial
   9   information, information regarding confidential business practices, or other
  10   confidential commercial information (including information implicating privacy
  11   rights of third parties), information otherwise generally unavailable to the public, or
  12   which may be privileged or otherwise protected from disclosure under state or
  13   federal statutes, court rules, case decisions, or common law.           Accordingly, to
  14   expedite the flow of information, to facilitate the prompt resolution of disputes over
  15   confidentiality of discovery materials, to adequately protect information the parties
  16   are entitled to keep confidential, to ensure that the parties are permitted reasonable
  17   necessary uses of such material in preparation for and in the conduct of trial, to
  18   address their handling at the end of the litigation, and serve the ends of justice, a
  19   protective order for such information is justified in this matter. It is the intent of the
  20   parties that information will not be designated as confidential for tactical reasons
  21   and that nothing be so designated without a good faith belief that it has been
  22   maintained in a confidential, non-public manner, and there is good cause why it
  23   should not be part of the public record of this case.
  24   II.        DEFINITIONS AND DESIGNATION
  25         3.       In this Stipulation and Protective Order, the words set forth below shall
  26   have the following meanings:
  27

  28

                                                   3
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05223-RGK-KS Document 31 Filed 08/18/20 Page 4 of 14 Page ID #:440



   1                  a.    “Proceeding” means the above-entitled proceeding (Jenny M.
   2   Luna v. Pronto California General Agency, LLC, et al., Case No.: 2:20-cv-05223-
   3   RGK-KS).
   4                  b.    “Court” means the Hon. R. Gary Klausner, or any other judge to
   5   which this Proceeding may be assigned including Court staff participating in such
   6   proceedings.
   7                  c.    “Confidential Information” means any information which is in
   8   the possession of a Designating Party who believes in good faith that such
   9   information is entitled to confidential treatment under applicable law, including as
  10   specified above in the Good Cause Statement. Confidential Information shall not
  11   include any information that: (a) is already public knowledge or otherwise in the
  12   public domain; (b) has become public knowledge or enters the public domain other
  13   than as a result of a disclosure in violation of this Stipulation; or (c) has come or
  14   shall come into a Receiving Party’s possession from sources other than the
  15   Designating Party.
  16                  d.    “Confidential Materials” means any Documents, Testimony or
  17   Information as defined below designated as “Confidential” pursuant to the
  18   provisions of this Stipulation and Protective Order.
  19                  e.    “Designating Party” means the Party that designates Materials as
  20   “Confidential.”
  21                  f.    “Disclose” or “Disclosed” or “Disclosure” mean to reveal,
  22   divulge, give or make available Materials, or any part thereof, or any information
  23   contained therein.
  24                  g.    “Documents” means (i) any “Writing,” “Original,” and
  25   “Duplicate” as those terms are defined by Federal Rule of Evidence 1001, which
  26   have been produced in discovery in this Proceeding by any person, and (ii) any
  27   copies, reproductions, or summaries of all or any part of the foregoing.
  28

                                                  4
                                    STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05223-RGK-KS Document 31 Filed 08/18/20 Page 5 of 14 Page ID #:441



   1                  h.     “Testimony” means all depositions, declarations or other
   2   testimony taken or used in this Proceeding.
   3       4.         The Designating Party shall have the right to designate as
   4   “Confidential” any Documents, Testimony or Information that the Designating Party
   5   in good faith believes to contain non-public information that is entitled to
   6   confidential treatment under applicable law.
   7       5.         The entry of this Stipulation and Protective Order does not alter, waive,
   8   modify, or abridge any right, privilege or protection otherwise available to any Party
   9   with respect to the discovery of matters, including but not limited to any Party’s
  10   right to assert the attorney-client privilege, the attorney work product doctrine, or
  11   other privileges, or any Party’s right to contest any such assertion.
  12       6.         Any Documents, Testimony or Information to be designated as
  13   “Confidential” must be clearly so designated before the Document, Testimony or
  14   Information is Disclosed or produced. The parties may agree that the case name and
  15   number are to be part of the “Confidential” designation. The “Confidential”
  16   designation should not obscure or interfere with the legibility of the designated
  17   Information.
  18                  a.     For Documents (apart from transcripts of depositions or other
  19   pretrial or trial proceedings), the Designating Party must affix the legend
  20   “Confidential” on each page of any Document containing such designated
  21   Confidential Material.
  22                  b.     For Testimony given in depositions the Designating Party may
  23   either:
  24                        i.     identify on the record, before the close of the deposition,
  25   all “Confidential” Testimony, by specifying all portions of the Testimony that
  26   qualify as “Confidential;” or
  27                       ii.     designate the entirety of the Testimony at the deposition as
  28   “Confidential” (before the deposition is concluded) with the right to identify more

                                                   5
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05223-RGK-KS Document 31 Filed 08/18/20 Page 6 of 14 Page ID #:442



   1   specific portions of the Testimony as to which protection is sought within 30 days
   2   following receipt of the deposition transcript. In circumstances where portions of
   3   the deposition Testimony are designated for protection, the transcript pages
   4   containing “Confidential” Information may be separately bound by the court
   5   reporter, who must affix to the top of each page the legend “Confidential,” as
   6   instructed by the Designating Party.
   7               c.     For Information produced in some form other than Documents,
   8   and for any other tangible items, including, without limitation, compact discs or
   9   DVDs, the Designating Party must affix in a prominent place on the exterior of the
  10   container or containers in which the Information or item is stored the legend
  11   “Confidential.” If only portions of the Information or item warrant protection, the
  12   Designating Party, to the extent practicable, shall identify the “Confidential”
  13   portions.
  14       7.       In the event that counsel for a Party receiving Documents, Testimony
  15   or Information in discovery designated as “Confidential” objects to such designation
  16   with respect to any or all of such items, said counsel shall advise counsel for the
  17   Designating Party, in writing, of such objections, the specific Documents,
  18   Testimony or Information to which each objection pertains, and the specific reasons
  19   and support for such objections (the “Designation Objections”). Counsel for the
  20   Designating Party shall have thirty (30) days from receipt of the written Designation
  21   Objections to either (a) agree in writing to de-designate Documents, Testimony or
  22   Information pursuant to any or all of the Designation Objections and/or (b) file a
  23   motion with the Court seeking to uphold any or all designations on Documents,
  24   Testimony or Information addressed by the Designation Objections (the
  25   “Designation Motion”). Pending a resolution of the Designation Motion by the
  26   Court, any and all existing designations on the Documents, Testimony or
  27   Information at issue in such Motion shall remain in place. The Designating Party
  28   shall have the burden on any Designation Motion of establishing the applicability of

                                                6
                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05223-RGK-KS Document 31 Filed 08/18/20 Page 7 of 14 Page ID #:443



   1   its “Confidential” designation. In the event that the Designation Objections are
   2   neither timely agreed to nor timely addressed in the Designation Motion, then such
   3   Documents, Testimony or Information shall be de-designated in accordance with the
   4   Designation Objection applicable to such material.
   5   III.        ACCESS TO CONFIDENTIAL INFORMATION
   6          8.       Access to and/or Disclosure of Confidential Materials designated as
   7   “Confidential” shall be permitted only to the following persons:
   8                   a. The Court and its personnel;
   9                   b.    (1) Attorneys of record in the Proceedings and their affiliated
  10   attorneys, paralegals, clerical and secretarial staff employed by such attorneys who
  11   are actively involved in the Proceedings and are not employees of any Party. (2) In-
  12   house counsel to the undersigned Parties and the paralegal, clerical and secretarial
  13   staff employed by such counsel. Provided, however, that each non-lawyer given
  14   access to Confidential Materials shall be advised that such Materials are being
  15   Disclosed pursuant to, and are subject to, the terms of this Stipulation and Protective
  16   Order and that they may not be Disclosed other than pursuant to its terms;
  17                   c.    Mediators used to try to resolve the action;
  18                   d.    Those officers, directors, partners, members, employees and
  19   agents of all nondesignating Parties that counsel for such Parties deems necessary to
  20   aid counsel in the prosecution and defense of this Proceeding; provided, however,
  21   that prior to the Disclosure of Confidential Materials to any such officer, director,
  22   partner, member, employee or agent, counsel for the Party making the Disclosure
  23   shall deliver a copy of this Stipulation and Protective Order to such person, shall
  24   explain that such person is bound to follow the terms of such Order, and shall secure
  25   the signature of such person on a statement in the form attached hereto as Exhibit A;
  26                   e.    Court reporters in this Proceeding (whether at depositions,
  27   hearings, or any other proceeding);
  28

                                                    7
                                      STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05223-RGK-KS Document 31 Filed 08/18/20 Page 8 of 14 Page ID #:444



   1                f.     Any deposition, trial or hearing witness in the Proceeding who
   2   previously has had access to the Confidential Materials, or who is currently or was
   3   previously an officer, director, partner, member, employee or agent of an entity that
   4   has had access to the Confidential Materials;
   5                g.     Any deposition or non-trial hearing witness in the Proceeding
   6   who previously did not have access to the Confidential Materials; provided,
   7   however, that each such witness given access to Confidential Materials shall be
   8   advised that such Materials are being Disclosed pursuant to, and are subject to, the
   9   terms of this Stipulation and Protective Order and that they may not be Disclosed
  10   other than pursuant to its terms;
  11                h.     Mock jury participants, provided, however, that prior to the
  12   Disclosure of Confidential Materials to any such mock jury participant, counsel for
  13   the Party making the Disclosure shall deliver a copy of this Stipulation and
  14   Protective Order to such person, shall explain that such person is bound to follow
  15   the terms of such Order, and shall secure the signature of such person on a statement
  16   in the form attached hereto as Exhibit A.
  17                i.     Outside experts or expert consultants consulted by the
  18   undersigned Parties or their counsel in connection with the Proceeding, whether or
  19   not retained to testify at any oral hearing; provided, however, that prior to the
  20   Disclosure of Confidential Materials to any such expert or expert consultant, counsel
  21   for the Party making the Disclosure shall deliver a copy of this Stipulation and
  22   Protective Order to such person, shall explain its terms to such person, and shall
  23   secure the signature of such person on a statement in the form attached hereto as
  24   Exhibit A. It shall be the obligation of counsel, upon learning of any breach or
  25   threatened breach of this Stipulation and Protective Order by any such expert or
  26   expert consultant, to promptly notify counsel for the Designating Party of such
  27   breach or threatened breach; and
  28                j.     Any other person that the Designating Party agrees to in writing.

                                                   8
                                    STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05223-RGK-KS Document 31 Filed 08/18/20 Page 9 of 14 Page ID #:445



   1       9.         Confidential Materials shall be used by the persons receiving them
   2   only for the purposes of preparing for, conducting, participating in the conduct of,
   3   and/or prosecuting and/or defending the Proceeding, and not for any business or
   4   other purpose whatsoever.
   5     10.          Any Party to the Proceeding (or other person subject to the terms of
   6   this Stipulation and Protective Order) may ask the Court, after appropriate notice to
   7   the other Parties to the Proceeding, to modify or grant relief from any provision of
   8   this Stipulation and Protective Order.
   9     11.          Entering into, agreeing to, and/or complying with the terms of this
  10   Stipulation and Protective Order shall not:
  11                  a.     Operate as an admission by any person that any particular
  12   Document, Testimony or Information marked “Confidential” contains or reflects
  13   trade secrets, proprietary, confidential or competitively sensitive business,
  14   commercial, financial or personal information; or
  15                  b.    Prejudice in any way the right of any Party (or any other person
  16   subject to the terms of this Stipulation and Protective Order):
  17                        i.   To seek a determination by the Court of whether any
  18   particular Confidential Material should be subject to protection as “Confidential”
  19   under the terms of this Stipulation and Protective Order; or
  20                       ii.   To seek relief from the Court on appropriate notice to all
  21   other Parties to the Proceeding from any provision(s) of this Stipulation and
  22   Protective Order, either generally or as to any particular Document, Material or
  23   Information.
  24     12.          Any Party to the Proceeding who has not executed this Stipulation and
  25   Protective Order as of the time it is presented to the Court for signature may
  26   thereafter become a Party to this Stipulation and Protective Order by its counsel’s
  27   signing and dating a copy thereof and filing the same with the Court, and serving
  28

                                                  9
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05223-RGK-KS Document 31 Filed 08/18/20 Page 10 of 14 Page ID #:446



    1   copies of such signed and dated copy upon the other Parties to this Stipulation and
    2   Protective Order.
    3     13.        Any Information that may be produced by a non-Party witness in
    4   discovery in the Proceeding pursuant to subpoena or otherwise may be designated
    5   by such non-Party as “Confidential” under the terms of this Stipulation and
    6   Protective Order, and any such designation by a non-Party shall have the same force
    7   and effect, and create the same duties and obligations, as if made by one of the
    8   undersigned Parties hereto. Any such designation shall also function as a consent by
    9   such producing Party to the authority of the Court in the Proceeding to resolve and
   10   conclusively determine any motion or other application made by any person or Party
   11   with respect to such designation, or any other matter otherwise arising under this
   12   Stipulation and Protective Order.
   13     14.        If any person subject to this Stipulation and Protective Order who has
   14   custody of any Confidential Materials receives a subpoena or other process
   15   (“Subpoena”) from any government or other person or entity demanding production
   16   of Confidential Materials, the recipient of the Subpoena shall promptly give notice
   17   of the same by electronic mail transmission, followed by either express mail or
   18   overnight delivery to counsel of record for the Designating Party, and shall furnish
   19   such counsel with a copy of the Subpoena.         Upon receipt of this notice, the
   20   Designating Party may, in its sole discretion and at its own cost, move to quash or
   21   limit the Subpoena, otherwise oppose production of the Confidential Materials,
   22   and/or seek to obtain confidential treatment of such Confidential Materials from the
   23   subpoenaing person or entity to the fullest extent available under law. The recipient
   24   of the Subpoena may not produce any Documents, Testimony or Information
   25   pursuant to the Subpoena prior to the date specified for production on the Subpoena.
   26     15.        Nothing in this Stipulation and Protective Order shall be construed to
   27   preclude either Party from asserting in good faith that certain Confidential Materials
   28

                                                 10
                                    STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05223-RGK-KS Document 31 Filed 08/18/20 Page 11 of 14 Page ID #:447



    1   require additional protection. The Parties shall meet and confer to agree upon the
    2   terms of such additional protection.
    3     16.        If, after execution of this Stipulation and Protective Order, any
    4   Confidential Materials submitted by a Designating Party under the terms of this
    5   Stipulation and Protective Order is Disclosed by a non-Designating Party to any
    6   person other than in the manner authorized by this Stipulation and Protective Order,
    7   the non-Designating Party responsible for the Disclosure shall bring all pertinent
    8   facts relating to the Disclosure of such Confidential Materials to the immediate
    9   attention of the Designating Party.
   10     17.        This Stipulation and Protective Order is entered into without prejudice
   11   to the right of any Party to knowingly waive the applicability of this Stipulation and
   12   Protective Order to any Confidential Materials designated by that Party. If the
   13   Designating Party uses Confidential Materials in a non-Confidential manner, then
   14   the Designating Party shall advise that the designation no longer applies.
   15     18.        With regard to any Confidential Information to be filed with the Court,
   16   any party seeking to file such documents shall submit such material to the Court
   17   with an application to file under seal in accordance with this Court’s Local
   18   Rule 79-5.1 and the assigned judges’ Procedures and Schedules file them using
   19   the procedure in Central District Local Rule 79 5.
   20     19.        Nothing in this Stipulation and Protective Order shall affect the
   21   admissibility into evidence of Confidential Materials, or abridge the rights of any
   22   person to seek judicial review or to pursue other appropriate judicial action with
   23   respect to any ruling made by the Court concerning the issue of the status of
   24   protected Material;
   25     20.        This Stipulation and Protective Order shall continue to be binding after
   26   the conclusion of this Proceeding and all subsequent proceedings arising from this
   27   Proceeding, except that a Party may seek the written permission of the Designating
   28   Party or may move the Court for relief from the provisions of this Stipulation and

                                                  11
                                    STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05223-RGK-KS Document 31 Filed 08/18/20 Page 12 of 14 Page ID #:448



    1   Protective Order. To the extent permitted by law, the Court shall retain jurisdiction
    2   to enforce, modify, or reconsider this Stipulation and Protective Order, even after
    3   the Proceeding is terminated.
    4        21.     After this Stipulation and Protective Order has been signed by counsel
    5   for all Parties, it shall be presented to the Court for entry. Counsel agree to be bound
    6   by the terms set forth herein with regard to any Confidential Materials that have
    7   been produced before the Court signs this Stipulation and Protective Order.
    8        22.     The Parties and all signatories to the Certification attached hereto as
    9   Exhibit A agree to be bound by this Stipulation and Protective Order pending its
   10   approval and entry by the Court. In the event that the Court modifies this Stipulation
   11   and Protective Order, or in the event that the Court enters a different Protective
   12   Order, the Parties agree to be bound by this Stipulation and Protective Order until
   13   such time as the Court may enter such a different Order. It is the Parties’ intent to
   14   be bound by the terms of this Stipulation and Protective Order pending its entry so
   15   as to allow for immediate production of Confidential Materials under the terms
   16   herein.
   17   \\
   18   \\
   19   \\
   20   \\
   21   \\
   22   \\
   23   \\
   24   \\
   25   \\
   26   \\
   27   \\
   28   \\

                                                  12
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05223-RGK-KS Document 31 Filed 08/18/20 Page 13 of 14 Page ID #:449



    1   IV.     MISCELLANEOUS PROVISIONS
    2     23.        The parties expressly agree that, by entering into this protective order,
    3   they do not waive any objections to any discovery requests and, further, that they do
    4   not agree to the production of any information or documents, or type or category of
    5   information or documents.
    6     24.        This protective order is subject to modification by stipulation of the
    7   parties with approval of the Court. In addition, the Court may modify the terms
    8   and conditions of this protective order sua sponte in the interest of justice.
    9     25.        This Order is subject to further Court Orders based upon public policy
   10   or other considerations.
   11

   12                                          ORDER
   13           Good cause appearing, IT IS SO ORDERED.
   14

   15
         DATED: _August 18, 2020_________
                                       ______________________________________
   16                                        KAREN L. STEVENSON
   17
                                         UNITED STATES MAGISTRATE JUDGE

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                   13
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05223-RGK-KS Document 31 Filed 08/18/20 Page 14 of 14 Page ID #:450



    1                                         EXHIBIT A
    2         ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3         I, ________________________________________ [print or type full name],
    4   of ______________________________________ [print or type full address],
    5   declare under penalty of perjury that I have read in its entirety and understand the
    6   Stipulated Protective Order that was issued by the United States District Court for
    7   the Central District of California on August 18, 2020 in the case of Jenny M. Luna v.
    8   Pronto California General Agency, LLC, Case No.: 2:20-cv-05223-RGK-KS.
    9         I agree to comply with and to be bound by all the terms of this Stipulated
   10   Protective Order and I understand and acknowledge that failure to comply could
   11   expose me to sanctions and punishment in the nature of contempt. I solemnly
   12   promise that I will not disclose in any manner any information or item that is subject
   13   to this Stipulated Protective Order to any person or entity except in strict compliance
   14   with the provisions of this Order. I further agree to submit to the jurisdiction of the
   15   United States District Court for the Central District of California for the purpose of
   16   enforcing the terms of this Stipulated Protective Order, even if such enforcement
   17   proceedings occur after termination of this action.
   18         I hereby appoint _______________________________________ [print or
   19   type full name] of _______________________________________ [print or type
   20   full address and telephone number] as my California agent for service of process in
   21   connection with this action or any proceedings related to enforcement of this
   22   Stipulated Protective Order.
   23   Date: ______________________________________
   24   City and State where sworn and signed: _________________________________
   25   Printed name: _______________________________
   26   Signature: __________________________________
   27

   28

                                                   14
                                       STIPULATED PROTECTIVE ORDER
